Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit


No. 15-1526

                           JORGE SENA SILVA,

                               Petitioner,

                                     v.

                         LORETTA E. LYNCH,
              Attorney General of the United States,

                               Respondent.


                PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                  Before

                    Lynch, Lipez, and Thompson,
                          Circuit Judges.


     George Charles Maroun Jr. on brief for petitioner.
     Lindsay M. Murphy, Trial Attorney, Office of Immigration
Litigation, United States Department of Justice, Benjamin C.
Mizer, Principal Deputy Assistant Attorney General, Civil
Division, and Cindy S. Ferrier, Assistant Director, on brief for
respondent.

                           January 28, 2016
             LYNCH, Circuit Judge.       Jorge Sena Silva ("Silva"), a

native and citizen of Brazil, petitions for review of a final order

of removal issued by the Board of Immigration Appeals ("BIA") on

April 1, 2015.1       Silva contends that the BIA erred in affirming

the Immigration Judge's ("IJ") order because the IJ abused her

discretion    in   denying   his   January      23,   2013,   request    for   a

continuance after granting many other such requests, and that the

denial of a continuance violated his due process rights.                We deny

the petition.

                                    I.

             Jorge Sena Silva entered the United States on a six-

month tourist visa in February 1998.            In 1999, Silva's employer,

Assembly of God in Boston, filed an                I-360 Special Immigrant

Religious    Worker   visa   petition    on     Silva's   behalf,   which   was

approved in 2000 but subsequently revoked in 2003 after Silva's

attorney at the time, Javier Lopera ("Lopera"), was convicted of

federal crimes related to the filing of fraudulent visa petitions.

Silva has maintained that he is a legitimate pastor and a victim

of Lopera's ineffective assistance of counsel.

             Silva was placed in removal proceedings in July 2004 for

remaining in the United States longer than permitted, in violation


     1    Ruth Cardoso Silva, Silva's wife, was a party to the
appeal in this matter to the BIA, but she is not a petitioner to
this court in this case. She remains involved as an interested
party.


                                        - 2 -
of 8 U.S.C. § 1227(a)(1)(B).2         At his May 20, 2005, proceeding,

Silva informed the IJ that he had filed with the United States

Citizen and Immigration Services ("USCIS"), an agency within the

Department of Homeland Security ("DHS"), a motion to reopen his

1999 petition; Silva requested a continuance on the basis that his

petition      remained   pending   with   USCIS.   The   IJ   granted   the

continuance and continued granting continuances for almost five

years while the motion to reopen appeared to have remained pending

with USCIS.

              At a May 6, 2010, proceeding, Silva informed the court

that the motion to reopen still remained pending before USCIS, but

that in hopes of expediting the immigration process, he had found

a new employer sponsor and a second I-360 visa petition had been

filed.      World Revival Church had filed an I-360 on his behalf in

2008.       Silva represented that although the second petition had

been denied, it was then on appeal with USCIS.            Because of the

pending matters, the IJ granted another continuance.3

              At his January 23, 2013, proceedings before the IJ, Silva

acknowledged that the motion to reopen the first petition had been


        2 Although Silva originally denied his removability, the
IJ's opinion states that Silva conceded removability, and Silva
has not challenged the finding on appeal.    We therefore assume
Silva is removable as charged.

        3 Based on confusion around the status of the motion to
reopen and the pending appeal of the second visa petition, three
additional continuances were granted between 2010 and 2013.


                                      - 3 -
denied as of May 20, 2010, and that the appeal of his second visa

petition was dismissed in February of 2011.    Yet, he again moved

for a continuance on the basis of a supposed pending motion to

USCIS to reconsider the denial of the motion to reopen the first

petition. The IJ concluded that both visa petitions had been fully

adjudicated, and relying on the several factors endorsed in Matter

of Rajah, 25 I. & N. Dec. 127 (BIA 2009), did not find a reason to

permit further delay.   The IJ granted Silva voluntary departure

over the government's objection.

          Silva appealed to the BIA, asserting that it was error

for the IJ not to review his application for adjustment of status,

an application which he suggested was either submitted to or raised

before the IJ.4   On April 1, 2015, the BIA dismissed the appeal,

finding that the IJ did not err in not allowing the continuance,

as Silva was ineligible for adjustment of status and had not




     4    Pursuant to 8 U.S.C. § 1255(a), "the Attorney General
[has the discretion to] adjust an alien's status to that of a
lawful permanent resident," Mele v. Lynch, 798 F.3d 30, 32 (1st
Cir. 2015), "if (1) the alien makes an application for such
adjustment, (2) the alien is eligible to receive an immigrant visa
and is admissible to the United States for permanent residence,
and (3) an immigrant visa is immediately available to him at the
time his application is filed." 8 U.S.C. § 1255(a).
          Silva's briefing before the BIA asserted that he was
appealing the IJ's denial of his request "to adjudicate his I-485
Application for Adjustment of Status previously denied by USCIS
due to the fraudulent activity of the attorney who handled the
I-360   Special   Immigrant   Religious  Worker   and   Adjustment
applications filed by respondent and his family."



                                   - 4 -
requested that relief before the IJ.        The BIA issued a final

removal order allowing Silva to depart voluntarily.    This petition

for review followed.

                                 II.

            Before us, Silva contends that the IJ should have granted

a continuance and that failing to do so violated his due process

rights.5    When the BIA affirms a decision of an IJ but discusses

the reasoning of the IJ's opinion, our review examines both

opinions.    See Weng v. Holder, 593 F.3d 66, 71 (1st Cir. 2010).

            We review the denial of a continuance in Silva's case

for abuse of discretion.    Sheikh v. Holder, 696 F.3d 147, 149 (1st

Cir. 2012).    Federal regulations permit an immigration judge to

grant a motion for a continuance for good cause.            8 C.F.R.

§ 1003.29.    The BIA has previously set forth several factors to

guide an IJ's analysis of whether there is "good cause," and while


     5    Our review is limited to Silva's final order of removal.
The revocation of Silva's first I-360 visa petition and denial of
his second did not occur within the context of his removal
proceedings in front of the IJ.    Review of those petitions was
never sought before the IJ, and they are not properly before this
court. See 8 U.S.C. § 1252(d)(1).
          In his brief, Silva makes a "prosecutorial discretion
request" that the "respondent grant and exercise prosecutorial
discretion to cancel, administratively close or otherwise
terminate all removal proceedings as to petitioner." This does
not appear to be an argument for this court's consideration, but
a request directed at the government, one that Silva is free to
pursue with the government prior to his departure. Regardless,
Silva made no such argument before the BIA, and so we lack
jurisdiction to consider the argument now.     See Lopez-Reyes v.
Gonzales, 496 F.3d 20, 22-23 (1st Cir. 2007).


                                   - 5 -
"the focus of the inquiry is the likelihood that the adjustment

application will be granted," Matter of Hashmi, 24 I. & N. Dec.

785, 790 (BIA 2009), there are a number of other considerations,

including:

             1) the [government's] response to the motion;
             2) whether the underlying visa petition is
             prima facie approvable; 3) the [alien's]
             statutory eligibility for adjustment of
             status; 4) whether the . . . application for
             adjustment merits a favorable exercise of
             discretion; and 5) the reason for the
             continuance and other procedural matters.

Sheikh, 696 F.3d at 149–50 (alterations in original) (quoting

Matter of Hashmi, 241 I. & N. Dec. at 790); see Matter of Rajah,

25 I. & N. Dec. at 130, 135–36.

             Denying    Silva   a   continuance    was   not    an    abuse   of

discretion under the standards adopted in Matter of Rajah. Silva's

visa petitions had been revoked and denied; he was statutorily

ineligible     for     adjustment   of   status   because      he    lacked   an

immediately available visa, see 8 U.S.C. § 1255(a); and the

government was opposed to his request.            The IJ acted well within

her discretion in finding that Silva's supposedly pending motion

to USCIS to reconsider the denial of his motion to reopen one of

his failed I-360 visa petitions did not justify further delay.

             Silva also argues that "the denied continuance deprived

him of a fair hearing and, thus, transgressed his right to due

process." Giving Silva the benefit of the doubt that this argument



                                         - 6 -
is even properly before us, his due process claim is untenable.

The court was more than fair to Silva, granting continuance after

continuance over the course of some seven years, even after the

government confirmed that Silva's first and second petitions had

been revoked and denied, respectively.     Apart from an oblique

reference to the merits of his adjustment of status application,

an application which was not before the IJ or the BIA and is not

before this court, Silva's only contention is that "[t]he denied

continuance somehow produced a fundamentally unfair hearing."

Neither his I-360 petitions nor a request for an adjustment of

status was before the IJ, Silva received his requested relief of

voluntary departure, and Silva failed to show unfairness.   We find

no violation of due process.

                               III.

     The petition for review is denied.




                                 - 7 -